DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2,5-9,12-16,19-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Milovanovic et al (US 20200226762 A1).

Regarding claim 1, Milovanovic discloses a method, comprising: 
determining, by a processor, that an object is located in a first segment of a plurality of segments of an environment at a first time interval ([0026] age data representative of an input image(s) 202 (FIG. 2A) may be received (e.g., in response to the input image(s) 202 being captured by the camera(s)); 
determining, by the processor, a second segment of the plurality of segments as a location of the object at a second time interval, the second time interval subsequent to the first time interval ([0039] For the global union merge processing of the union-find-based region clustering, each of the pixels in a continuous black region or a continuous white region may be linked to a same representative parent pixel); and 
altering, by the processor, a color space of the object based on a color space of the second segment of the environment ([0027] the input image 202 may be of a higher dimensional color space than a converted image generated as a result of adaptive thresholding)

Regarding claim 2, Milovanovic discloses wherein each segment of the environment is associated with a respective distinct color space, wherein the color space of the object at the first time interval is based on the color space of the first segment ([0027] the input image 202 may be a color image, such as a red, green, and blue (RGB) color image, a cyan, magenta, yellow, and black (CMYK) color image, an indexed color image, a hue, saturation, and brightness (HSB) color image, and/or another image type)

Regarding claim 5, Milovanovic discloses wherein altering the color space of the object is based at least in part on a linear transform ([0031] the thresholder 106 may convert the input image 202 into a grayscale version of the input image 202 (e.g., a grayscale input image)).

Regarding claim 6, Milovanovic discloses wherein the plurality of segments are represented based on an octree structure or a quadtree structure ([0051] analyze the subset of the set of the pixels (e.g., the first pixels 302 and the second pixels 304) to determine whether the pixels are representative of corners of polygons (e.g., quadrilaterals, such as the quadrilaterals that form fiducial marker boundaries).

Regarding claim 7, Milovanovic discloses wherein the object comprises a matrix code ([0053] the quad fitter 114 may analyze each group separately from each other group in order to identify the best corner candidates (e.g., the best corners 218 and/or misidentified pixels 220) for representing a fiducial marker boundary of a fiducial marker 204.).

Regarding claim 8, Milovanovic discloses A non-transitory computer-readable storage medium, the computer-readable storage medium including instructions that when executed by a processor ([0083] Computer-storage media may include, but is not limited to, RAM, ROM, EEPROM, flash memory or other memory technology, CD-ROM, digital versatile disks (DVD) or other optical disk storage, magnetic cassettes, magnetic tape, magnetic disk storage or other magnetic storage devices, or any other medium which can be used to store the desired information and which can be accessed by computing device), cause the processor to: 
determine that an object is located in a first segment of a plurality of segments of an environment at a first time interval ([0026] age data representative of an input image(s) 202 (FIG. 2A) may be received (e.g., in response to the input image(s) 202 being captured by the camera(s)); 
determine a second segment of the plurality of segments as a location of the object at a second time interval, the second time interval subsequent to the first time interval ([0039] For the global union merge processing of the union-find-based region clustering, each of the pixels in a continuous black region or a continuous white region may be linked to a same representative parent pixel); and 
alter a color space of the object based on a color space of the second segment of the environment ([0027] the input image 202 may be of a higher dimensional color space than a converted image generated as a result of adaptive thresholding). 

Regarding claim 9, Milovanovic discloses wherein each segment of the environment is associated with a respective distinct color space, wherein the color space of the object at the first time interval is based on the color space of the first segment ([0027] the input image 202 may be a color image, such as a red, green, and blue (RGB) color image, a cyan, magenta, yellow, and black (CMYK) color image, an indexed color image, a hue, saturation, and brightness (HSB) color image, and/or another image type)

Regarding claim 12, Milovanovic discloses wherein altering the color space of the object is based at least in part on a linear transform ([0031] the thresholder 106 may convert the input image 202 into a grayscale version of the input image 202 (e.g., a grayscale input image)).

Regarding claim 13, Milovanovic discloses wherein the plurality of segments are represented based on an octree structure or a quadtree structure ([0051] analyze the subset of the set of the pixels (e.g., the first pixels 302 and the second pixels 304) to determine whether the pixels are representative of corners of polygons (e.g., quadrilaterals, such as the quadrilaterals that form fiducial marker boundaries).

Regarding claim 14, Milovanovic discloses wherein the object comprises a matrix code ([0053] the quad fitter 114 may analyze each group separately from each other group in order to identify the best corner candidates (e.g., the best corners 218 and/or misidentified pixels 220) for representing a fiducial marker boundary of a fiducial marker 204.).

Regarding claim 15, Milovanovic discloses A computing apparatus comprising: a processor; and a memory storing instructions that, when executed by the processor, cause the processor to: ([0083] Computer-storage media may include, but is not limited to, RAM, ROM, EEPROM, flash memory or other memory technology, CD-ROM, digital versatile disks (DVD) or other optical disk storage, magnetic cassettes, magnetic tape, magnetic disk storage or other magnetic storage devices, or any other medium which can be used to store the desired information and which can be accessed by computing device), 
determine that an object is located in a first segment of a plurality of segments of an environment at a first time interval ([0026] age data representative of an input image(s) 202 (FIG. 2A) may be received (e.g., in response to the input image(s) 202 being captured by the camera(s)); 
determine a second segment of the plurality of segments as a location of the object at a second time interval, the second time interval subsequent to the first time interval ([0039] For the global union merge processing of the union-find-based region clustering, each of the pixels in a continuous black region or a continuous white region may be linked to a same representative parent pixel); and 
alter a color space of the object based on a color space of the second segment of the environment ([0027] the input image 202 may be of a higher dimensional color space than a converted image generated as a result of adaptive thresholding). 

Regarding claim 16, Milovanovic discloses wherein each segment of the environment is associated with a respective distinct color space, wherein the color space of the object at the first time interval is based on the color space of the first segment ([0027] the input image 202 may be a color image, such as a red, green, and blue (RGB) color image, a cyan, magenta, yellow, and black (CMYK) color image, an indexed color image, a hue, saturation, and brightness (HSB) color image, and/or another image type)

Regarding claim 19, Milovanovic discloses wherein altering the color space of the object is based at least in part on a linear transform ([0031] the thresholder 106 may convert the input image 202 into a grayscale version of the input image 202 (e.g., a grayscale input image)).


Regarding claim 20, Milovanovic discloses wherein the object comprises a matrix code ([0053] the quad fitter 114 may analyze each group separately from each other group in order to identify the best corner candidates (e.g., the best corners 218 and/or misidentified pixels 220) for representing a fiducial marker boundary of a fiducial marker 204.).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3-4,10-11,17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Milovanovic et al (US 20200226762 A1) in view of Young et al (US 20080101693 A1)

Regarding claim 3, Milovanovic is silent to wherein the second segment is determined as the location of the object at the second time interval based on detected movement of the object in the environment.

Young discloses wherein the second segment is determined as the location of the object at the second time interval based on detected movement of the object in the environment ([0051] When the user moves the said tangible objects within the field of sight of an image capture device)

Milovanovic and Young are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify fiducial marker identification system of Milovanovic to include wherein the second segment is determined as the location of the object at the second time interval based on detected movement of the object in the environment as described by Young.

 The motivation for doing so would have been for identifying and tracking tangible toys, which can transform tangible toys with bearing a suitably colorful pattern into tangible input devices for a computing system (Young, [0010]).

Therefore, it would have been obvious to combine Milovanovic and Young to obtain the invention as specified in claim 3.

Regarding claim 4, Milovanovic is silent to wherein the second segment is determined as a projected location of the object at the second time interval based on the detected movement of the object in the environment, wherein the color space of the object is altered based on the projected location of the object at the second time interval.

Young discloses wherein the second segment is determined as a projected location of the object at the second time interval based on the detected movement of the object in the environment, wherein the color space of the object is altered based on the projected location of the object at the second time interval ([0051] When a user places two tangible objects configured with encoded color patterns)

Milovanovic and Young are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify fiducial marker identification system of Milovanovic to include wherein the second segment is determined as a projected location of the object at the second time interval based on the detected movement of the object in the environment, wherein the color space of the object is altered based on the projected location of the object at the second time interval as described by Young.

 The motivation for doing so would have been for identifying and tracking tangible toys, which can transform tangible toys with bearing a suitably colorful pattern into tangible input devices for a computing system (Young, [0010]).

Therefore, it would have been obvious to combine Milovanovic and Young to obtain the invention as specified in claim 4.

Regarding claim 10, Milovanovic is silent to wherein the second segment is determined as the location of the object at the second time interval based on detected movement of the object in the environment.

Young discloses wherein the second segment is determined as the location of the object at the second time interval based on detected movement of the object in the environment ([0051] When the user moves the said tangible objects within the field of sight of an image capture device)

Milovanovic and Young are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify fiducial marker identification system of Milovanovic to include wherein the second segment is determined as the location of the object at the second time interval based on detected movement of the object in the environment as described by Young.

 The motivation for doing so would have been for identifying and tracking tangible toys, which can transform tangible toys with bearing a suitably colorful pattern into tangible input devices for a computing system (Young, [0010]).

Therefore, it would have been obvious to combine Milovanovic and Young to obtain the invention as specified in claim 10.

Regarding claim 11, Milovanovic is silent to wherein the second segment is determined as a projected location of the object at the second time interval based on the detected movement of the object in the environment, wherein the color space of the object is altered based on the projected location of the object at the second time interval.

Young discloses wherein the second segment is determined as a projected location of the object at the second time interval based on the detected movement of the object in the environment, wherein the color space of the object is altered based on the projected location of the object at the second time interval ([0051] When a user places two tangible objects configured with encoded color patterns)

Milovanovic and Young are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify fiducial marker identification system of Milovanovic to include wherein the second segment is determined as a projected location of the object at the second time interval based on the detected movement of the object in the environment, wherein the color space of the object is altered based on the projected location of the object at the second time interval as described by Young.

 The motivation for doing so would have been for identifying and tracking tangible toys, which can transform tangible toys with bearing a suitably colorful pattern into tangible input devices for a computing system (Young, [0010]).

Therefore, it would have been obvious to combine Milovanovic and Young to obtain the invention as specified in claim 11.

Regarding claim 17, Milovanovic is silent to wherein the second segment is determined as the location of the object at the second time interval based on detected movement of the object in the environment.

Young discloses wherein the second segment is determined as the location of the object at the second time interval based on detected movement of the object in the environment ([0051] When the user moves the said tangible objects within the field of sight of an image capture device)

Milovanovic and Young are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify fiducial marker identification system of Milovanovic to include wherein the second segment is determined as the location of the object at the second time interval based on detected movement of the object in the environment as described by Young.

 The motivation for doing so would have been for identifying and tracking tangible toys, which can transform tangible toys with bearing a suitably colorful pattern into tangible input devices for a computing system (Young, [0010]).

Therefore, it would have been obvious to combine Milovanovic and Young to obtain the invention as specified in claim 17.

Regarding claim 18, Milovanovic is silent to wherein the second segment is determined as a projected location of the object at the second time interval based on the detected movement of the object in the environment, wherein the color space of the object is altered based on the projected location of the object at the second time interval.

Young discloses wherein the second segment is determined as a projected location of the object at the second time interval based on the detected movement of the object in the environment, wherein the color space of the object is altered based on the projected location of the object at the second time interval ([0051] When a user places two tangible objects configured with encoded color patterns)

Milovanovic and Young are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify fiducial marker identification system of Milovanovic to include wherein the second segment is determined as a projected location of the object at the second time interval based on the detected movement of the object in the environment, wherein the color space of the object is altered based on the projected location of the object at the second time interval as described by Young.

 The motivation for doing so would have been for identifying and tracking tangible toys, which can transform tangible toys with bearing a suitably colorful pattern into tangible input devices for a computing system (Young, [0010]).

Therefore, it would have been obvious to combine Milovanovic and Young to obtain the invention as specified in claim 18.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIVANG I PATEL whose telephone number is (571)272-8964.  The examiner can normally be reached on M-F 9-5am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHIVANG I PATEL/Primary Examiner, Art Unit 2619